DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive.
The applicant argues that Adragna does not disclose controlling current flow in the primary at a valley magnitude of the monitored resonant voltage following a zero crossing. The examiner disagrees.
First, if observing fig. 3, Ton is activated in a valley magnitude area of Vaux. It may not be the valley that the applicant prefers but it is still a valley.
Then we have fig. 5 illustrating turn on at 2nd and 3rd valleys. 
Then we have fig. 12 illustrating Ton1 occurring at a valley. 
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Adragna (US 2014/0029316).
Claim 7; an apparatus comprising: a controller (10A) operative to: monitor a resonant voltage (Vaux) associated with a primary winding (Lp) magnetically coupled to a secondary winding (Ls); control (5) a flow of current through the primary winding to produce an output voltage (Vout) at the secondary winding (Ls); and control (VGD: ON/OFF) magnetization of the primary winding with respect to a detected a zero crossing event (ZCD) associated with the monitored resonant voltage (see figure 2); wherein the controller is further operative to control the flow of current through the primary winding at a valley magnitude of the monitored resonant voltage following nd and 3rd valleys; see also fig. 12 Ton1 occurring at a valley). 

Allowable Subject Matter
Claims 1, 2, 4-6, 8-19 and 21-27 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 2, 4-6, 8-12, 14 and 21-27; prior art fails to disclose or suggest, inter alia, an apparatus comprising: control a flow of current through the primary winding to produce an output voltage at the secondary winding; and control current through the auxiliary winding in response to a detected a-zero crossing event associated with the monitored resonant voltage, the control of the current through the auxiliary winding controlling magnetization of the primary winding.
Claim 13; prior art fails to disclose or suggest, inter alia, an apparatus comprising: control a flow of current through the primary winding to produce an output voltage at the secondary winding; control magnetization of the primary winding with respect to a detected a zero crossing event associated with the monitored resonant voltage; and wherein the controller is further operative to control the flow of current through the primary winding at a valley magnitude of the monitored resonant voltage following the zero crossing event.
inter alia, a method comprising: controlling a flow of current through the primary winding to produce an output voltage at the secondary winding; and controlling a flow of current through the auxiliary winding controlling magnetization of the primary winding with respect in response to a detected zero crossing event associated with the monitored resonant voltage, the control of the flow of current through the auxiliary winding controlling magnetization of the primary winding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0261201 Tao et al. disclose a power supply with near valley switching; US 10,804,805 Radic disclose a controller for zero voltage cross detection and produces valley point signal.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/           Primary Examiner, Art Unit 2896                                   3/07/2022